Matter of Souder v Coppola (2018 NY Slip Op 01744)





Matter of Souder v Coppola


2018 NY Slip Op 01744


Decided on March 16, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 16, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, LINDLEY, DEJOSEPH, AND NEMOYER, JJ.


227 CAF 16-02243

[*1]IN THE MATTER OF DANIEL C. SOUDER, PETITIONER-RESPONDENT,
vMICHELLE COPPOLA, RESPONDENT-APPELLANT. (APPEAL NO. 2.) 


DEBORAH J. SCINTA, ORCHARD PARK, FOR RESPONDENT-APPELLANT. 
MEGAN MISITI CUMBO, BUFFALO, FOR PETITIONER-RESPONDENT. 
DAVID C. SCHOPP, THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (CHARLES D. HALVORSEN OF COUNSEL), ATTORNEY FOR THE CHILD. 

	Appeal from an amended order of the Family Court, Erie County (Tracey A. Kassman, R.), entered October 18, 2016 in a proceeding pursuant to Family Court Act article 6. The amended order granted the petition to modify an order of custody and visitation dated May 25, 2012. 
It is hereby ORDERED that the amended order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Family Court.
Entered: March 16, 2018
Mark W. Bennett
Clerk of the Court